Citation Nr: 1520517	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for intestinal cystitis, claimed as uncontrollable bladder.  

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for low back condition, including low back pain and degenerative disc disease.

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities.  

4.  Entitlement to service connection for intestinal cystitis, claimed as uncontrollable bladder.  

5.  Entitlement to service connection for low back condition, including low back pain and degenerative disc disease.

6.  Entitlement to service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans' Affairs (VA).

In April 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The issues of service connection for interstitial cystitis, low back disability and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed January 2004 rating decision last denied the service connection claim for interstitial cystitis, claimed as uncontrollable bladder.  

2.  An unappealed October 2003 rating decision last denied the service connection claims for low back disability and muscle weakness.  

3.  Additional evidence received since the October 2003 and January 2004 rating decisions is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claims for interstitial cystitis, low back disability and muscle weakness/fibromyalgia.   
  

CONCLUSIONS OF LAW

1.  The October 2003 and January 2004 rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 2014).

2.  New and material evidence has been received to reopen the service connection claims for interstitial cystitis, low back disability and muscle weakness/fibromyalgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, in an October 2003 rating decision, the RO denied service connection for low back condition, essentially based on a finding that the evidence did not show that a chronic low back disability became manifest during service.  The RO also denied service connection for muscular weakness, finding that this pathology was not shown to have become manifest during service.  In a subsequent January 2004 decision, the RO denied service connection for interstitial cystitis, finding that the evidence did not show that the condition was incurred in or aggravated by service.  The Veteran did not appeal either of these decisions and they became final based on the evidence then of record.  38 U.S.C.A. § 7105.  



A.  Cystitis

Evidence received prior to the January 2004 rating decision includes the service treatment records, post-service medical records and statements from the Veteran.  The file of service treatment records includes an August 1986 pre-service operative report indicating that the Veteran underwent a laparoscopic tubal ligation surgery, along with dilatation and curettage.  The pre-operative diagnosis was abnormal uterine bleeding, multiparty uterine bleeding and the postoperative diagnosis was the same with the addition of uterine hypertrophy.  It was noted that the Veteran had had six pregnancies, with 2 para births, 1 miscarriage and three therapeutic abortions.  The surgeon noted that she had tried to talk the Veteran out of getting the tubal ligation and that she had a history of heavy clots the size of a quarter with no other significant history.  The Veteran was noted to have tolerated the procedure well.  

In March 1988, during service, the Veteran was hospitalized with a diagnosis of pelvic inflammatory disease, unspecified, vs ovarian cyst.  A December 1988 pathology note shows that the Veteran was having biopsies in conjunction with desired tubal reanastomosis.   In December 1990, the Veteran was seen for pain with urination occurring over the past week.  The diagnosis was urinary tract infection.  In March 1992, the Veteran complained of an irregular period and the diagnosis appeared to be pelvic inflammatory disease.  In May 1992, the Veteran complained of urinary frequency and a diagnostic assessment of possible cystitis was rendered.     

In January 1993 and April 1993, the Veteran was seen by medical personnel for chronic pelvic and abdominal pain with frequent cramps.  In January 1995, the Veteran underwent elective abdominoplasty.  The final diagnosis was laxity of the anterior abdominal wall.  In August 1995, the Veteran was seen for severe abdominal pain.  An enema was administered and the pain resolved.  At her May 1996 separation examination, the Veteran's physical examination was normal except it was noted that she was pregnant.  Additionally, it was noted that she had an intrauterine pregnancy with a temporary P3 profile for the duration of the pregnancy.  On her May 1996 report of medical history at separation, the Veteran reported a history of endometriosis and cysts in the womb or ovaries.  In the physician's summary on this document, it was noted that the Veteran had had ovarian cystectomies in 1982 and 1984.

Post-service medical records indicate that  in September 1996, the Veteran underwent a C-section for delivery of the child.  In September 1999, she underwent a cystoscopy and right ureteroscopy.  It was noted that the Veteran had been experiencing microhematuria and frequency and that an intravenous pyelogram had shown a right ureteral filling defect.  The operative findings indicated that a retrograde pyelouretogram was normal and a right ureteroscopy was also normal.  The filling defect was believed to be a redundant ureter.  In March 2000, the Veteran underwent a total abdominal hysterectomy, bilateral salpingo-oophorectomy and Halban posterior culdoplasty.    

Evidence received subsequent to the January 2004 rating decision includes medical treatment records and statements and testimony from the Veteran.  The medical treatment records show ongoing treatment and evaluation for interstitial cystitis.  The Veteran's April 2014 hearing testimony indicates that she definitely experienced symptoms of cystitis during service, including leakage out of the bladder.  She thought that her symptoms were caused in part from having to carry a 60 pound rucksack and also from running.  Additionally, she indicated that her problems with urine leakage continued after service and generally worsened.  

The medical treatment records clearly show evidence of current cystitis.  Also, the Veteran's testimony clearly indicates that she was experiencing cystitis type symptoms during service and has continued to experience this problem up until the present day.  Coupled with the evidence already of record, including the May 1992 service treatment record finding of possible cystitis, this newly received evidence relates to unestablished facts necessary to substantiate the claim and under the low threshold of Shade, raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.        


B.  Low back disability

Evidence received prior to the October 2003 rating decision includes the service treatment records, post-service medical records and statements from the Veteran.  

The Veteran's service treatment records show that she was seen by medical personnel for low back pain in October 1992.  The diagnostic assessment was muscle strain/overuse.  She was seen again on two consecutive dates for back pain in November 1992.  On November 19, 1992 this was diagnosed as mechanical low back pain and on November 20, 1992, it was diagnosed as muscle strain.  It was noted that she had been experiencing pain status post a 6 mile run.  Additionally, in May 1996 she was seen for complaints of back pain and pressure for the past three days.  The diagnostic assessment was mechanical low back pain.  At her May 1996 separation examination, the Veteran's spine was found to be normal.  On her May 1996 report of medical history at separation, the Veteran reported that she currently had back pains.  

Evidence received subsequent to the October 2003 rating decision includes medical treatment records and statements and testimony from the Veteran.  The medical treatment records include findings of lumbar degenerative disc disease with radiculopathy.  The Veteran's testimony indicates that she had problems with her low back during service and that she has continued to have such problems ever since.  

The medical treatment records clearly show evidence of a current low back disability, degenerative disc disease with radiculopathy.  Also, the Veteran's testimony clearly indicates that she experienced low back problems during service and has continued to experience them up until the present day.  Coupled with the evidence already of record, including the Veteran's report of current back pains on her May 1996 report of medical history at separation, this newly received evidence relates to unestablished facts necessary to substantiate the claim and under the low threshold of Shade, raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.        
C.  Muscular weakness/fibromyalgia

Evidence received prior to the October 2003 rating decision includes the service treatment records, post-service medical records and statements from the Veteran.  The Veteran's service treatment records do not show any findings of fibromyalgia or chronic muscle weakness.  She did experience some orthopedic injuries such as a right shin stress fracture, a left ankle sprain, strained right Achilles tendon and strain in the back of the legs.  She was also was noted to have pes planus in May 1992.  At her May 1996 separation examination, all areas of the musculoskeletal system were found to be normal.  On her May 1996 report of medical history at separation, the Veteran did not report muscle weakness.  

Evidence received subsequent to the October 2003 rating decision includes medical treatment records and statements and testimony from the Veteran.  The medical treatment records do show diagnoses of fibromyalgia over the years, including a December 2011 VA examiner's finding of probable fibromyalgia.  The Veteran's hearing testimony indicates that she currently felt muscle weakness in her lower legs and also in her right arm.  She noted that she had been having a lot of problems with muscle weakness in her lower extremities and that she was finally sent to a rheumatologist who informed her that she had fibromyalgia.  She also asserted that the muscle pain and weakness that she experiences actually began on active duty.  

The medical evidence tends to show that the Veteran currently has fibromyalgia.  Additionally, her testimony tends to indicate she first began experiencing symptoms of this disability during service and that she has continued to experience this symptomatology ever since.  This newly received evidence thus relates to unestablished facts necessary to substantiate the claim and under the low threshold of Shade, raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.        




ORDER

As new and material evidence has been received, the claim seeking service connection for interstitial cystitis, claimed as uncontrollable bladder, is reopened.  

As new and material evidence has been received, the claim seeking service connection for low back condition, including low back pain and degenerative disc disease, is reopened.

As new and material evidence has been received, the claim seeking service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities, is reopened.    


REMAND

As the claims seeking service connection for interstitial cystitis, low back disability and fibromyalgia have been reopened, the Veteran should be afforded VA examinations to assess the likely etiology of these current disabilities.  Prior to affording the Veteran these VA examinations, the AOJ should obtain VA records of treatment or evaluation for bladder and urethral problems, including cystitis, low back problems and fibromyalgia and muscle weakness dated since June 2011.  The AOJ should also ask the Veteran to identify any additional sources of treatment or evaluation she has received for these disabilities , and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records of treatment or evaluation for bladder and urethral problems, including cystitis, low back problems and fibromyalgia and muscle weakness dated since June 2011.  Also, ask the Veteran to identify any additional sources of treatment or evaluation she has received for these disabilities, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current bladder or urethral disability, to include interstitial cystitis.   The Veteran's claims folder, including the service treatment records, post-service treatment records and the assertions of the Veteran and her representative, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any current bladder or urethral disability, to include interstitial cystitis, is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.

3.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current low back disability.   The Veteran's claims folder, including the service treatment records, post-service medical records and the assertions of the Veteran and her representative, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.

4.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current fibromyalgia or any similar disability manifested by muscle pain and weakness.   The Veteran's claims folder, including the service treatment records, post-service medical records and the assertions of the Veteran and her representative, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.

5.  Review the reports of the VA examinations conducted to ensure that they are in full compliance with the remand instructions.  If not, take appropriate corrective action. 

6.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.       

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


